ON MOTION ROR REHEARING.
A motion for a rehearing is made by counsel for the State, on the ground that this court overlooked the fact that the employer of the juror referred to in the first headnote was a brother-in-law of the accused. The motion for a new trial does not show that the court based his judgment, withdrawing the juror from the panel, on that fact, though it is stated that it appeared from the evidence. But aside from this, there is no merit in the point. If a kinsman of a brother-in-law of a party is not akin to the party, and therefore not disqualified to act as a juror (Central R. Co. v. Roberts, 91 Ga. 513; Everett v. Ingram, 142 Ga. 145), a fortiori an employee of a brother-in-law is not disqualified.